Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 13, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder et al. -hereinafter Palanigounder (US 11,272,351) in view of Zhao et al. – hereinafter Zhao (US 2017/0105155)

As per claim 1, Palanigounder discloses a method for over-the-top, OTT, management in a communication network, 
receiving a request for an application network interaction protocol, ANIP, service from an application client;  sending  the received request to a global ANIP server, wherein the request is extended with a public land mobile network, PLMN, identity; receiving an address to a local ANIP server from the global ANIP server; and sending the received address to the local ANIP server to the application client. (Col 1 line 55- Col 2 line 7;  In one example, a communication is received from a public land mobile network (PLMN) in which the communication indicates an acceptance of a UE registration with the PLMN. This example further includes performing a determination of whether a steering of roaming (SoR) indicator associated with a home PLMN (HPLMN) is embedded within the communication. The UE then manages PLMN selection according to the determination. Various aspects directed towards a network entity (e.g., an HPLMN or scheduling entity) are also disclosed. In a particular example, a UE may be configured to operate according to an SoR configuration in which the UE is configured to determine whether an SoR indicator is embedded within a communication from a PLMN. An SoR indicator associated with an HPLMN is then generated and subsequently transmitted from the HPLMN to the UE via the PLMN.)
Although Palanigounder teaches per Col 10 lines 56-63,“In some examples, the core network 402 may be configured according to 5G standards (e.g., 5GC). In other examples, the core network 402 may be configured according to a 4G evolved packet core (EPC), or any other suitable standard or configuration”, Palanigounder fails to disclose the method being performed in a packet data network gateway.  
Zhao discloses the method being performed in a packet data network gateway. ([0053]; The VPLMN also may include a PDN gateway 308, which may perform, for the VPLMN, the functions of the PDN gateway 208 described with reference to FIG. 2.; [0059]; If no ePDGs of the VPLMN are blocked, the UE 110 may communicate via a VPLMN ePDG. If the VPLMN ePDGs are blocked and if the UE 110 is allowed to do so, at 410 the UE 110 may reselect to the HPLMN ePDG. If one, or more than one of the ePDGs of the VPLMN are not blocked, the UE 110 may determine whether selection of an unblocked ePDG is appropriate.; [0060] At 412, the UE 110 may determine whether one of the ePDGs of the VPLMN have become unblocked. If not, at 414 the UE 110 may continue to communicate via the HPLMN ePDG. If yes, at 416 the UE 110 may determine evaluate the ePDG reselection metric to determine whether reselection to an unblocked ePDG is appropriate.
It would have been obvious before the effective filing date of the invention for the teachings of Palanigounder to be modified so that that evolved packet core (EPC) of Palanigounder contains packet data network gateway (PDG) to enable selection between the VPLMN and the HPLMN for roaming as the PDN gateway performs the functions for the VPLMN as taught by Zhao.  This would have yielded advantages so that the  UE can maintain a more consistent connection to the EPC, thereby improving voice and data throughput for the UE when a failure or loss of service occurs at the first ePDG.  (Zhao, [0025]) 

As per claim 5, Palanigounder / Zhao disclose the method according to claims 1.  Palanigounder discloses wherein the received request is addressed to the global ANIP server. ((Col 1 line 55- Col 2 line 7;  In one example, a communication is received from a public land mobile network (PLMN) in which the communication indicates an acceptance of a UE registration with the PLMN.)

As per claim 6, Palanigounder  discloses a method for over-the-top, OTT, management in a communication network, the method being performed in an application client, and the method comprising:
sending a request for an application network interaction protocol, ANIP, wherein the request is addressed to a global ANIP server; receiving an indication of an address to a local ANIP server for the requested ANIP service; and resending the request for the ANIP service, wherein the request is addressed to the local ANIP server. (Col 1 line 55- Col 2 line 7;  In one example, a communication is received from a public land mobile network (PLMN) in which the communication indicates an acceptance of a UE registration with the PLMN. This example further includes performing a determination of whether a steering of roaming (SoR) indicator associated with a home PLMN (HPLMN) is embedded within the communication. The UE then manages PLMN selection according to the determination. Various aspects directed towards a network entity (e.g., an HPLMN or scheduling entity) are also disclosed. In a particular example, a UE may be configured to operate according to an SoR configuration in which the UE is configured to determine whether an SoR indicator is embedded within a communication from a PLMN. An SoR indicator associated with an HPLMN is then generated and subsequently transmitted from the HPLMN to the UE via the PLMN, Col 10 lines 56-63; In some examples, the core network 402 may be configured according to 5G standards (e.g., 5GC). In other examples, the core network 402 may be configured according to a 4G evolved packet core (EPC), or any other suitable standard or configuration)
Although Palanigounder teaches per Col 10 lines 56-63,“In some examples, the core network 402 may be configured according to 5G standards (e.g., 5GC). In other examples, the core network 402 may be configured according to a 4G evolved packet core (EPC), or any other suitable standard or configuration”, Palanigounder fails to disclose receiving an indication of an address from the PGW , and resending the request to the PGW. 
Zhao discloses the method being performed in a packet data network gateway. ([0029]; The P-GW may provide IP address allocation as well as other functions.; [0053]; The VPLMN also may include a PDN gateway 308, which may perform, for the VPLMN, the functions of the PDN gateway 208 described with reference to FIG. 2.; [0059]; If no ePDGs of the VPLMN are blocked, the UE 110 may communicate via a VPLMN ePDG. If the VPLMN ePDGs are blocked and if the UE 110 is allowed to do so, at 410 the UE 110 may reselect to the HPLMN ePDG. If one, or more than one of the ePDGs of the VPLMN are not blocked, the UE 110 may determine whether selection of an unblocked ePDG is appropriate.; [0060] At 412, the UE 110 may determine whether one of the ePDGs of the VPLMN have become unblocked. If not, at 414 the UE 110 may continue to communicate via the HPLMN ePDG. If yes, at 416 the UE 110 may determine evaluate the ePDG reselection metric to determine whether reselection to an unblocked ePDG is appropriate.)
It would have been obvious before the effective filing date of the invention for the teachings of Palanigounder to be modified so that that evolved packet core (EPC) of Palanigounder contains packet data network gateway (PDG) to enable selection between the VPLMN and the HPLMN for roaming and to teach sending a request,  receiving an indication of an address from the PGW , and resending the request to the PGW as the PDN gateway performs the functions for the VPLMN.  This would have yielded advantages so that the  UE can maintain a more consistent connection to the EPC, thereby improving voice and data throughput for the UE when a failure or loss of service occurs at the first ePDG.  (Zhao, [0025]) 

As per claim 10, Palanigounder discloses a method for over-the-top, OTT, management in a communication network, the method being performed in an application network interaction protocol, ANIP, server, and the method comprising:
receiving a request for an ANIP service from a packet data network gateway, PGW, the request extended with a public land mobile network, PLMN, identity; (Col 1 line 55- Col 2 line 7;  In one example, a communication is received from a public land mobile network (PLMN) in which the communication indicates an acceptance of a UE registration with the PLMN.)
authorizing the request; and (Col 7 lines 4-29; The PLMN 210 then sends a UE authentication request (e.g., utilizing a Subscription Concealed Identifier (SUCI)) to the authentication server function (AUSF) 222 of the HPLMN 220, which then gets forwarded to the unified data management (UDM) 224 of the HPLMN 220. As illustrated, the UE 200 is then authenticated by the HPLMN 220 (e.g., via a 5G Authentication and Key Agreement (5G AKA) protocol or an Extensible Authentication Protocol Authentication and Key Agreement (EAP-AKA′)), followed by the derivation of keys (e.g., K.sub.AUSF & K.sub.SEAF) at the UE 200 and HPLMN 220.)
sending an indication of an address to a local ANIP server for the ANIP service to the PGW, in response to the received request.  (Col 1 line 55- Col 2 line 7; This example further includes performing a determination of whether a steering of roaming (SoR) indicator associated with a home PLMN (HPLMN) is embedded within the communication. The UE then manages PLMN selection according to the determination. Various aspects directed towards a network entity (e.g., an HPLMN or scheduling entity) are also disclosed. In a particular example, a UE may be configured to operate according to an SoR configuration in which the UE is configured to determine whether an SoR indicator is embedded within a communication from a PLMN. An SoR indicator associated with an HPLMN is then generated and subsequently transmitted from the HPLMN to the UE via the PLMN; Col 10 lines 56-63; In some examples, the core network 402 may be configured according to 5G standards (e.g., 5GC). In other examples, the core network 402 may be configured according to a 4G evolved packet core (EPC), or any other suitable standard or configuration;
Although Palanigounder teaches per Col 10 lines 56-63,“In some examples, the core network 402 may be configured according to 5G standards (e.g., 5GC). In other examples, the core network 402 may be configured according to a 4G evolved packet core (EPC), or any other suitable standard or configuration”, Palanigounder fails to disclose the method being performed in a packet data network gateway, it fails to disclose receiving a request for an ANIP service from a packet data network gateway, PGW and sending an indication of an address to a local ANIP server for the ANIP service to the PGW.  	
Palanigounder  discloses Zhao discloses the method being performed in a packet data network gateway ([0053]; The VPLMN also may include a PDN gateway 308, which may perform, for the VPLMN, the functions of the PDN gateway 208 described with reference to FIG. 2.; [0059]; If no ePDGs of the VPLMN are blocked, the UE 110 may communicate via a VPLMN ePDG. If the VPLMN ePDGs are blocked and if the UE 110 is allowed to do so, at 410 the UE 110 may reselect to the HPLMN ePDG. If one, or more than one of the ePDGs of the VPLMN are not blocked, the UE 110 may determine whether selection of an unblocked ePDG is appropriate.; [0060] At 412, the UE 110 may determine whether one of the ePDGs of the VPLMN have become unblocked. If not, at 414 the UE 110 may continue to communicate via the HPLMN ePDG. If yes, at 416 the UE 110 may determine evaluate the ePDG reselection metric to determine whether reselection to an unblocked ePDG is appropriate.)
It would have been obvious before the effective filing date of the invention for the teachings of Palanigounder to be modified so that that evolved packet core (EPC) of Palanigounder contains packet data network gateway (PDG) and to receive a request for an ANIP service from a packet data network gateway, PGW and send an indication of an address to a local ANIP server for the ANIP service to the PGW, as PDN gateway performs the functions for the VPLMN as taught by Zhao.  This would have yielded advantages so that the  UE can maintain a more consistent connection to the EPC, thereby improving voice and data throughput for the UE when a failure or loss of service occurs at the first ePDG.  (Zhao, [0025]) 

	As per claim 13, please see the discussion under claim 1 as similar logic applies.

	As per claim 17, please see the discussion under claim 5 as similar logic applies.

	As per claim 18, please see the discussion under claim 6 as similar logic applies.

	As per claim 22, please see the discussion under claim 10 as similar logic applies.

Claims 2-4, 7-9, 11-12, 14-16, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder (US 11,272,351) / Zhao (US 2017/0105155) further in view of Stephan et al. – hereinafter Stephan (US 2019/0372943)

As per claim 2, Palanigounder / Zhao disclose the method according to claim 1.  The combined teachings of Palanigounder / Zhao fail to disclose wherein the received request is a hypertext transfer protocol secure, HTTPS, request message.
Stephan discloses wherein the received request is a hypertext transfer protocol secure, HTTPS, request message.  ([0082] This query to obtain the content is for example an http query using the https protocol, such as: [0083] “http GET https://csp.com/MMContent”, [0093] When the terminal UA has obtained the IP address of the server dCDN, it requests, during a step E04, the establishment of an encrypted session between itself and the server dCDN. This entails for example a secure TLS tunnel between the terminal UA and the server dCDN. This procedure comprises the sending of a ClientHello TLS message by the terminal UA. Accordingly, a message such as for example: [0094] “TLS ClientHello (SNI=subdom.csp.com)” [0095] is sent by the terminal UA, and is received by the server dCDN during a step G01.)
It would have been obvious before the effective filing date of the invention for the  combined teachings of Palanigounder / Zhao to be modified so that the  requests is an HTTPS request with the clienthello and the SNI as taught by Stephan.  This would have enabled to safely host multiple TLS Certificates for multiple sites, all under one single IP address.

As per claim 3,  Palanigounder / Zhao discloses the method according to claim 1.  Stephan discloses wherein the request comprises a transport layer security, TLS, ClientHello with a generic server name identification, SNI, extension. ( [0093] When the terminal UA has obtained the IP address of the server dCDN, it requests, during a step E04, the establishment of an encrypted session between itself and the server dCDN. This entails for example a secure TLS tunnel between the terminal UA and the server dCDN. This procedure comprises the sending of a ClientHello TLS message by the terminal UA. Accordingly, a message such as for example: [0094] “TLS ClientHello (SNI=subdom.csp.com)”); [0095] is sent by the terminal UA, and is received by the server dCDN during a step G01. )

As per claim 4,  (Currently Amended) The method according to any one of claims | to 3 claim 1, wherein the received address to the local ANIP server comprises an HTTPS redirection message to a unique SNI corresponding to an application provider. ( [0088] During a step F02, known, the terminal UA is redirected to the server dCDN. Several known schemes, based on HTTP and DNS compulsory redirections, or on alternate redirections, or on a combination of the two, have as final result that the terminal UA has at its disposal an IP address of the server dCDN, and a url address to the content. The redirection message sent during step F02 is then, for example: [0089] “http 302 redirect https://subdom.CSP.com/MMContent”, which the terminal UA receives during step E02.)

	As per claims 7, 11, 14, 19 and 23, please see the discussion under claim 2 as similar logic applies.	

	As per claims 8, 12, 15, 20 and 24, please see the discussion under claim 3 as similar logic applies.

	As per claims 9, 16 and 21, please see the discussion under claim 4 as similar logic applies.





Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454